Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “to burn out the cured resin”.  The term “cured resin” is not previously used in this claim or its parent claims(s), and thus lacks proper antecedent basis.   For the purpose of examination, claim 9 reads on “to burn out cured resin”.   
Claim 10 recites “a lower-melting-temperature material”.  The term lower-melting-temperature is a relative term and it is unclear what the melting point of this material is being compared to (ie. lower than what melting temperature or material?).  For the purpose of examination, claim 10 reads on “a material having a lower melting temperature than the filler”.  
Claim 13 recites “the surface of the resin”.  The term is not previously used in this claim or its parent claims(s), and thus lacks proper antecedent basis.  For the purpose of examination, claim 13 reads on “a surface of the resin”.  
Claim 13 recites “scanning at least one build beam over the surface of the resin”.  Since there are multiple sub-components having resin it is unclear if the scanning must be done for a specific sub-component, or, instead must be done for each sub-component.  For the purpose of examination, claim 13 reads on “scanning at least one build beam over a surface of the resin for each sub-component”.  
Claim 14 recites “the surface of the resin”.  The term is not previously used in this claim or its parent claims(s), and thus lacks proper antecedent basis.  For the purpose of examination, claim 14 reads on “a surface of the resin”.  
Claim 14 recites “scanning a build beam over the surface of the resin”.  Since there are multiple sub-components having resin, it is unclear if the scanning must be done for a specific sub-component, or, instead must be done for each sub-component.  For the purpose of examination, claim 13 reads on “scanning a build beam over a surface of the resin for each sub-component”.  
Claim 15 recites “a joint surface is within a penetration distance”.  Since there are multiple joint surfaces, it is unclear if a specific one must be within the penetration distance or each of the joint surfaces must be within the penetration distance.  For the purpose of examination, claim 15 reads on “the joint surfaces are within a penetration distance”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rudolph (US Patent 10,751,932 B2) in view of Ogale (US Patent 10,549,489 B2).
Regarding claim 1, Rudolph teaches a method for producing a component from two or more sub-components (col. 6, lines 36-42, Fig. 1; with sub-components referred to as multiple 3D structures in col. 6, lines 36-42), comprising the steps of: 
producing sub-components using an additive manufacturing process (eg. col. 4, lines 61-64, block 100 in Fig. 1, and col. 6, lines 45-47) in which a resin, which is radiant-energy-curable (col. 3, lines 13-17), is partially cured using a selective application of radiant energy (col. 4, lines 26-30 with selective application provided by actively interrupting the light curing process in col. 6, lines 51-55; see also vat photopolymerization or direct writing approaches of col. 6, line 1, which are processes using application of radiant energy), 
wherein each of the sub-components includes a joint surface (referred to as an interface region of the structure in col. 6, lines 39-40; see also col. 5, lines 35-46 and col. 5, lines 50-51), in which the resin is partially cured (col. 5, lines 64-66 and col. 6, lines 10-14), so as to leave the joint surfaces in a condition suitable for bonding (col. 3, lines 22-30); 
assembling the sub-components with their respective joint surfaces in mutual contact (col. 6, lines 59-65); and 
performing a secondary cure of the partially-cured resin at the joint surfaces (referred to as a later curing in col. 6, lines 39-42) using an application of radiant energy, so as to further cure the partially-cured resin (col. 3, lines 27-30 and col. 6, lines 39-42) and bond the sub-components to each other (col. 6, lines 41-42), thereby forming the component (col. 6, lines 39-42).  
	Rudolph does not explicitly teach the joint surfaces of each sub-component include partially-cured resin which is cured to a lesser degree than the remainder of the respective sub-component.  Rudolph does, however, teach that the remainder of the sub-components can be partially cured if desired (col. 6, lines 46-49) and also teaches that portions of the joint surfaces may be fully cured (col. 6, lines 13-14).
	However, Ogale teaches a method of making a component with two or more sub-components (32, 34 in Figs. 4-5) via curing wherein the resin in the remainder of the sub-components (40 in Fig. 5) is fully cured (col. 5, lines 1-2) while the resin in the joint surfaces (interfacial region 38 in Fig. 4) is partially cured to a lesser degree than the remainder of the sub-components (col. 5, lines 5-8).
	Ogale teaches that curing the remainder of the sub-components in this manner helps maintain the overall shape and stability of the sub-components (col. 5, lines 7-10) thereby allowing the sub-components to be handled and transported without need for supporting tooling or fixtures (col. 5, lines 22-26).
	The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of Ogale’s teachings and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rudolph’s method so that the remainder of the sub-components is cured to a greater degree than joint surfaces of the sub-components to predictably obtain the benefits taught by Ogale and cited above.
Regarding claim 2, Rudolph teaches the secondary curing operation uses a nonselective application of radiant energy (use of an oven per col. 4, lines 34-37 is a nonselective application of radiant energy).
Regarding claim 5, Rudolph teaches forming at least one mechanical joint feature at each joint surface (col. 5, lines 50-57 and col. 4, lines 8-16).
Regarding claim 6, Rudolph teaches the secondary curing takes place in an oxygen-poor environment (bagged vacuum set-up of col. 4, lines 34-37 is such an environment).
Regarding claims 7, Rudolph teaches a step of disposing additional radiant-energy-curable resin between the joint surfaces, prior to performing the -19 -. v,. v. Dkr. No 119782-1557 323888-US-2 secondary cure (col. 6, lines 30-31 and col. 7, lines 39-46).
Regarding claim 14, Rudolph teaches the selective application of radiant energy is applied by scanning a build beam over a surface of the resin for each sub-component (direct-writing method of col 6, line 1 implicitly involves this scanning step).
Regarding claim 15, Rudolph teaches the joint surfaces are within a penetration distance of a secondary curing source (joint surfaces are inside an oven, autoclave, or heated enclosure per col. 4, lines 34-37).
Regarding claim 16, Rudolph teaches restraining the sub-components in a fixture prior to the secondary cure (bagged vacuum set-up of col. 4, lines 36-37 is a restraining fixture).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Ogale, as applied to claim 1 above, further in view of Alves (US PG Pub 2018/0065295).
Regarding claim 3, Rudolph and Ogale are silent about whether the sub-components are produced sequentially.  
However, producing sub-components sequentially using additive manufacturing is well-known in the prior art, as shown, for example, by Alves (Fig. 1).
Therefore, in view of Alves’ teachings, it would have been obvious to one of ordinary skill in the art to produce the sub-components sequentially to predictably provide the parts in a manner suitable for mass production.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Ogale, as applied to claim 1 above, further in view of DeSimone (US Patent 9,205,601).
Regarding claim 4, Rudolph and Ogale do not teach that the sub-components are produced simultaneously in one additive manufacturing apparatus.  
However, producing two or more components simultaneously in one additive manufacturing apparatus is well-known in the prior art, as shown, for example, by DeSimone (eg. Figs. 15 and 19-20).
Therefore, in view of DeSimone’s teachings, it would have been obvious to one of ordinary skill in the art to produce the sub-components simultaneously in one additive manufacturing apparatus in the method of Rudolph as modified by Ogale to predictably provide the sub-components with increased efficiency compared to a serial production process.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Ogale, as applied to claims 1 above, further in view of Valls Angles (US PG Pub 2018/0318922).
Regarding claims 8-9, Rudolph and Ogale do not teach this feature.
However, it is well-known in the additive manufacturing prior art, as shown, for example, by Valls Angles, to add a metallic particulate material filler to the resin (para. 1794) and include a post-processing step of sintering the component to burn out the cured resin and consolidate the filler (para. 1794), thereby providing a durable metal component.
  In view of KSR rationale A and the teachings of Valls Angles, it would have been obvious to one of ordinary skill in the art to combine these conventional steps with the method of Rudolph in view of Ogale to predictably obtain a durable metal component.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Ogale, as applied to claims 1 and 7 above, further in view of Valls Angles and Jandeska (US PG Pub 2006/0045787).
Regarding claim 10, Rudolph and Ogale do not teach this feature.
However, it is well-known in the additive manufacturing prior art, as shown, for example, by Jandeska, to infiltrate a material having a lower melting temperature than the filler into the component after sintering, thereby eliminating porosity and sealing the component (para. 0003).
  In view of KSR rationale A and the teachings of Valls Angles and Jandeska, it would have been obvious to one of ordinary skill in the art to combine this conventional step to predictably obtain a sealed component.
Valls Angles teaches adding a metallic particulate material filler to the resin (para. 1794) and including a post-processing step of sintering the component to burn out the cured resin and consolidate the filler (para. 1794), thereby providing a durable metal component.
  In view of KSR rationale A and the teachings of Valls Angles, it would have been obvious to one of ordinary skill in the art to combine these conventional steps with the method of Rudolph as modified by Ogale to predictably obtain a durable metal component.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Ogale, as applied to claim 1 above, further in view of Sanford (US PG Pub 2001/0028993).
Regarding claims 11-12, Rudolph and Ogale do not teach this feature.
However, Sanford teaches a direct-write method of selectively exposing a photosensitive work surface comprising conventional steps of the selective application of radiant energy applied by projecting a patterned image comprising a plurality of pixels (paras. 0042 and 0066) wherein the patterned image is shifted during the application of radiant energy (paras. 0025 and 0066).
In view of Sanford’s teachings, it would have been obvious to one of ordinary skill to combine these steps with the method of Rudolph as modified by Ogale to predictably provide means for direct-write patterning and formation of the object.  
Regarding claim 13, Rudolph teaches additional radiant energy is applied by scanning at least one build beam over a surface of the resin for each sub-component (direct-writing method of col 6, line 1 implicitly involves this scanning step).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745